Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19 Page 1 of 37 PagelD# 1
AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

for the
Eastern District of Virginia
JUN 2 4 2018
Grief, den bene omer nate nO ed } CLERK US DISTRICT COURT
or identify the person by name and address) ) Case No. 3:19-sw- ISn a
806 Georgiana Court E, Apartment C, )
Richmond, Virginia 23236 ;

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

p Corgisns CSG 4 ae Mane, Richmond, Virginia, is an apartment that has vinyl siding and is tan in color. The

door of the apartment is maroon in color, with a letter “C” is affixed to the door.

located in the EASTERN District of VIRGINIA , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B of the attached Affidavit, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
@ evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252A Possession, Receipt and Distribution of Child Pornography

The application is based on these facts:

os Continued on the attached sheet.

© Delayed noticeof _—__— days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

pre Bpot

Applicant’s signature

Ant. 4 Diogd. TFO

Printed name and title

Sworn to before me and signed in my presence.
Isf 3 yy
Date: Roderick C, Young j
United States Magistrate dud

City and state: (0 iNmercd ! \/ rw

 

 

 

 

Printed name and title
19-sw-00190-RCY Document 1 Filed 06/24/19 Page 2.of 37 PagelD# 2

Case 3

 

 

asned

Were nne ener Vem enone

fae” ATR eaten Tesi sy weeps ncoemae Haan: saree emma ey

ot

‘

  

 

29 ORT Ty A Cpr yar, ees
'

root

 

ween Swe ree,

 

 

5

=?

=
was
=
ao

 

 

ie).
wl

7

seed i“

e
eee
se et der te eee se

 

 

eee

rege aye

a
rebate

 

  

3

 

to.

fa

a.

 

 

 

. .
eee

 

  

  

¢
ne

ery

are

oe
ros

 

 

 

 

yy

‘r

 

syste.

wu

 

 

He

SIO IC

 

fegyts

pee ytd
tab DES

»
a

wtb ea does
a “MNO Huh bs

foatts

woe whl

Serres

y

4

“yah

 

 

 

 

Us|

is

ree
ete e
tide ee

“

vt

 

 

as.

 

 

 

 

 

 

 

 

ta

ae he
at *

2ohi

 

 
Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19 Page 3 of 37 PagelD# 3

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

Case No. 3: I9 SW) GO

IN THE MATTER OF THE SEARCH OF:
806 Georgiana Court E, Apartment C,
Richmond, Virginia 23236

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

 

I, Anthony Diocedo, having been first duly sworn, do hereby depose and staté as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a warrant to search the premises known as 806 Georgiana Court E,
Apartment C, Richmond, Virginia 23236 (hereinafter, the “SUBJECT PREMISES”), further
described in Attachment A, for the things described in Attachment B. Attachments A and B are
incorporated herein by reference.

2. I, your Affiant, Anthony Diocedo, have been a sworn member of the Chesterfield County
Police Department for over 13 years. I have spent approximately four years assigned to various
special investigative units. In the course of my employment as a sworn law-enforcement officer,
I have participated in the execution of numerous search warrants resulting in the seizure of
computers, magnetic storage media for computers, other electronic media, and other items
evidencing violations of state and federal laws, including various sections of Title 18, United
States Code §§ 2251, 2252, and 2252A, involving child exploitation and child pornography

offenses. I am currently assigned to the Criminal Investigations Division, Special Victims Unit,

 

 

ECEIVE
“on 24 2019 |

 

 

 

 

 

"S. DISTRICT COURT
CLERK. US SND, VA

 

 
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 4 of 37 PagelD# 4

as well as a Task Force Officer (“TFO”) assigned to the FBI, Richmond Division, and the
Internet Crimes against Children Task Force (“ICAC”) for Southern Virginia. ] was deputized as
a Special Deputy United States Marshal on October 2, 2018. As a deputized United States
Marshal, I am authorized to investigate violations of the laws of the United States and have the
authority to execute warrants issued under the authority of the United States.

3. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

4. Ihave probable cause to believe that the SUBJECT PREMISES contain contraband and
evidence of a crime, fruits of a crime, and instrumentalities of violations of: 18 U.S.C. § 2252A
(possession, receipt and distribution of child pornography). I submit this application and
affidavit in support of a search warrant authorizing a search of the SUBJECT PREMISES, as
further described in Attachment A and B, incorporated herein by reference, which is located in
the Eastern District of Virginia. Located within the SUBJECT PREMISES to be searched, I seek
to seize evidence, fruits, and instrumentalities of the foregoing criminal violations. | request |
authority to search the entire SUBJECT PREMISES, including the residential dwelling and any
computer, communication devices, and electronic media located therein where the items
specified in Attachment A may be found, and to seize all items listed in Attachment B as
contraband and instrumentalities, fruits, and evidence of crime.

5. The statements contained in this affidavit are based in part on: information provided by
FBI Special Agents, FBI Task Force Agents, and other law-enforcement officers; written reports
about this and other investigations that I have received, directly or indirectly, from other law-

enforcement agents; information gathered from the service of administrative subpoenas; the
Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19 Page 5 of 37 PagelD# 5

results of physical and electronic surveillance conducted by law-enforcement agents;

independent investigation and analysis by FBI agents/analysts and computer forensic

professionals; and my experience, training, and background as a detective with the Chesterfield

County Police Department. Because this affidavit is being submitted for the limited purpose of

securing authorization for the requested search warrant, I have not included each and every fact

known to me concerning this investigation. Instead, I have set forth only the facts that I believe

are necessary to establish the necessary foundation for the requested warrant.

DEFINITIONS

6. The following definitions apply to this Affidavit and attachments hereto:

a.

“Erotica,” as used herein, means materials or items that are sexually arousing to
persons having a sexual interest in minors but that are not, in and of themselves,
legally obscene or that do not necessarily depict minors in sexually explicit
conduct.

“Child Pornography,” as used herein, is defined in 18 U.S.C. § 2256(8) as any
visual depiction of sexually explicit conduct where (a) the production of the visual
depiction involved the use of a minor engaged in sexually explicit conduct, (b) the
visual depiction is a digital image, computer image, or computer-generated image
that is, or is indistinguishable from, that of a minor engaged in sexually explicit
conduct, or (c) the visual depiction has been created, adapted, or modified to
appear that an identifiable minor is engaged in sexually explicit conduct.

Visual depictions include undeveloped film and videotape, and data stored on

computer disk or by electronic means, which are capable of conversion into a
Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19 Page 6 of 37 PagelD# 6

visual image, and data which are capable of conversion into a visual image that
has been transmitted by any means, whether or not stored in a permanent format.
See 18 U.S.C. § 2256(5).

Minor means any person under the age of eighteen years. See 18 U.S.C. §
2256(1).

Sexually explicit conduct means actual or simulated: (i) sexual intercourse,
including genital-genital, oral-genital, or oral-anal, whether between persons of
the same or opposite sex; (ii) bestiality; (iii) masturbation; (iv) sadistic or
masochistic abuse; or (v) lascivious exhibition of the genitals or pubic area of any
person. See 18 U.S.C. § 2256(2).

TECHNICAL TERMS

7, Based on my training and experience, I use the following technical terms to convey the

following meanings:

a.

“Computer,” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1) as “an
electronic, magnetic, optical, electrochemical, or other high speed data processing
device performing logical or storage functions, and includes any data storage
facility or communications facility directly related to or operating in conjunction
with such device.”

“Computer Server” or “Server,” as used herein is a computer that is attached to
a dedicated network and serves many users. A web server, for example, is a
computer which hosts the data associated with a website. That web server

receives requests from a user and delivers information from the server to the
Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19 Page 7 of 37 PagelD# 7

user’s computer via the Internet. A domain name system (“DNS”) server, in
essence, is a computer on the Internet that routes communications when a user
types a domain name, such as www.cnn.com, into his or her web browser.
Essentially, the domain name must be translated into an Intemet Protocol (“IP”)
address so the computer hosting the web site may be located, and the DNS server
provides this function.

c. “Computer hardware,” as used herein, consists of all equipment which can
receive, capture, collect, analyze, create, display, convert, store, conceal, or
transmit electronic, magnetic, or similar computer impulses or data. Computer
hardware includes any data-processing devices (including, but not limited to,
central processing units, internal and peripheral storage devices such as fixed
disks, external hard drives, floppy disk drives and diskettes, and other memory
storage devices); peripheral input/output devices (including, but not limited to,
keyboards, printers, video display monitors, and related communications devices
such as cables and connections), as well as any devices, mechanisms, or parts that
can be used to restrict access to computer hardware (including, but not limited to,
physical keys and locks).

d. “Computer software,” as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the way they
work. Computer software is stored in electronic, magnetic, or other digital form.
It commonly includes programs to run operating systems, applications, and

utilities.
Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19 Page 8 of 37 PagelD# 8

e. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

f. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard

drives. Most digital cameras also include a screen for viewing the stored images.
Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19 Page 9 of 37 PagelD# 9

This storage media can contain any digital data, including data unrelated to
photographs or videos.

g. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

h. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When

a GPS antenna receives signals from at least four satellites, a computer connected
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 10 of 37 PagelD# 10

to that antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision.

i. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device.

j. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, which is primarily operated by touching the screen. Tablets
function as wireless communication devices and can be used to access the Internet
through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets
typically contain programs called apps, which, like programs on a personal
computer, perform different functions and save data associated with those
functions. Apps can, for example, permit accessing the Web, sending and

receiving e-mail, and participating in Internet social networks.
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 11 of 37 PagelD# 11

k. The “Internet” is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same
State.

|. “Internet Service Providers” (“ISPs”), as used herein, are commercial
organizations that are in business to provide individuals and businesses access to
the Internet. ISPs provide a range of functions for their customers including
access to the Internet, web hosting, e-mail, remote storage, and co-location of
computers and other communications equipment. ISPs can offer a range of
options in providing access to the Internet including telephone based dial-up,
broadband based access via digital subscriber line (“DSL”) or cable television,
dedicated circuits, or satellite based subscription. ISPs typically charge a fee
based upon the type of connection and volume of data, called bandwidth, which
the connection supports. Many ISPs assign each subscriber an account name — a
user name or screen name, an "e-mail address," an e-mail mailbox, and a personal
password selected by the subscriber. By using a computer equipped with a
modem, the subscriber can establish communication with an Internet Service
Provider (“ISP”) over a telephone line, through a cable system or via satellite, and
can access the Internet by using his or her account name and personal password.

m. “Internet Protocol address” or “IP address” refers to a unique number used by a

computer to access the Internet. An IP address is a series of four numbers, each in
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 12 of 37 PagelD# 12

the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer
attached to the Internet computer must be assigned an IP address so that Internet
traffic sent from and directed to that computer may be directed properly from its
source to its destination. Most Internet service providers control a range of IP
addresses. Some computers have static—that is, long-term—IP addresses, while

other computers have dynamic—that is, frequently changed—IP addresses.

n. “The terms “records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in
handmade form (including, but not limited to, writings, drawings, painting),
photographic form (including, but not limited to, microfilm, microfiche, prints,
slides, negatives, videotapes, motion pictures, photocopies), mechanical form
(including, but not limited to, phonograph records, printing, typing) or electrical,
electronic or magnetic form (including, but not limited to, tape recordings,
cassettes, compact discs, electronic or magnetic storage devices such as floppy
diskettes, hard disks, CD-ROMs, digital video disks (“DVDs”), Personal Digital
Assistants (“PDAs”), Multi Media Cards (“MMCs”), memory sticks, optical
disks, printer buffers, smart cards, memory calculators, electronic dialers, or
electronic notebooks, as well as digital data files and printouts or readouts from
any magnetic, electrical or electronic storage device).

o. “Website” consists of textual pages of information and associated graphic
images. The textual information is stored in a specific format known as Hyper-

Text Mark-up Language (“HTML”) and is transmitted from web servers to

10
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 13 of 37 PagelD# 13

various web clients via Hyper-Text Transport Protocol (“HTTP”).
BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE

8. On January 14, 2019, your affiant began assisting with an investigation of the dynamic IP
address 73.147.76.255, assigned during the time frame discussed below. Special Agent John
Houlberg, with the Virginia State Police Bureau of Criminal Investigation, General
Investigations Section and assigned to the SOVA ICAC Task Force, initially contacted your
affiant regarding the investigation of the dynamic IP address 73.147.76.255. Special Agent
Houlberg was previously asked to target IP addresses in Chesterfield County that are actively
distributing files of child pornography. Special Agent Houlberg informed your affiant that on
December 3, 2018, at 17:38 hours through December 4, 2018, at 05:44 hours he downloaded
child pornography from the dynamic IP address 73.147.76.255, while using an automated
software program that utilized peer-to-peer (P2P) networks on the Internet. This software
program is a free version of the P2P program “Bit Torrent” that has been configured to download
files from a single source (single source refers to downloading from a single IP address, as
opposed to multiple IP addresses as the default P2P configuration for most P2P applications),
record packet traffic, and display geographic locations of IP addresses.

9. Your affiant reviewed the evidence and observed that the automated program
successfully achieved a direct connection with IP address 73.147.76.255, on December 3, 2018,
at 17:38 GMT -5, through December 4, 2018, at 05:44 GMT -5. The automated program
browsed the files that were currently being shared by that IP address during the aforementioned
sessions. The automated program detected suspected child pornography files based on known

child pornography videos with matching digital algorithms referred to as “SHA Values.” Based

I
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 14 of 37 PagelD# 14

on this information, the automated program successfully downloaded several of the child
pornography files.

10. Your affiant reviewed the downloaded files named “2011 PTHC girl 9yo sucks her
brother Syo boys girls pedo 2011 NEW sex strip fun 9999986.avi”, "Katerina — 11 Yo girl From
St Petersburg Russia Better To Eat Avi (Pthe — Win Brother Sister ~ v2- I.avi”, and "(Pthc)
Open-f13 — 12Yo Boy &amp_11Yo Sister Have Petting.avi.”

a. File name: 2011 PTHC girl 9yo sucks her brother Syo boys girls pedo 2011 NEW
sex strip fun 9999986.avi. The video file shows one prepubescent male between
the approximate ages of 4 and 6 years old standing nude with his penis exposed
while another prepubescent female between the approximate ages of 8 and 10 sits
near the camera. The female then places the male's penis in her mouth and
fellates him. The female then places the male's penis in her mouth again. The
female then exposes her breasts and dances.

b. File name: Katerina — 11 Yo girl From St Petersburg Russia Better To Eat Avi
(Pthc — Win Brother Sister — v2- l.avi. The video file shows a pubescent female
between the approximate age of 11 and 13 years old and a pubescent male
between the approximate age of 11 and 13. The female performs fellatio on the
male and he performs cunnilingus on her. They then engage in vaginal sex.

c. File name: (Pthc) Open-f13 — 12Yo Boy &amp_11Yo Sister Have Petting.avi.
The video file shows a fully nude prepubescent female between the approximate
age of 10 and 12 years old and a fully nude prepubescent male between the

approximate age of 11 and 13 years old. They are initially mutually masturbating

12
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 15 of 37 PagelD# 15

each other. The female then performs fellatio on the male. The female then lays
under the male and performs fellatio on him while he rubs her vagina.

11. Your affiant conducted a check of the American Registry for Internet Numbers (“ARIN”)
and determined that Comcast holds the registration for IP address 73.147.76.255. Based on this
information, an administrative subpoena was submitted to Comcast on March 26, 2019,
requesting subscriber information for the Comcast user assigned IP address 73.147.76.255 on
December 3, 2018, at 17:38:23 GMT -5.

12. Results from the administrative subpoena revealed the following information about IP
address 73.147.76.255 during the aforementioned timeframe: (1) the subscriber was “David
Sizemore”; (2) the address listed for the account was the SUBJECT PREMISES; (3) the phone
number associated with the account was “***-***-9349”; and (4) the listed email address was
“davidnsizemore@comcast.net.” Comcast records indicated that the dynamic IP address
73.147.76.255, was assigned to the SUBJECT PREMISES beginning on at least September 30,
2018, at 05:03:12, through March 26, 2019, at 00:00:00.

13. A search of publically available records indicates that David Sizemore is associated with
the SUBJECT PREMISES in Chesterfield County. One search indicated that David Sizemore
began living at the SUBJECT PREMISES in August 2017. A search of the Virginia
Employment Commission records indicated that David Sizemore is employed by Southern Police
Equipment Incorporated.

14. A search of records of the Virginia Department of Motor Vehicles (“DMV”) regarding
the name “David Sizemore.” Virginia DMV records indicates that David N Sizemore, is

associated with the SUBJECT PREMISES, in Chesterfield County. DMV records indicates that

13
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 16 of 37 PagelD# 16

David Sizemore has a vehicle registered in his name: a 2014 Smart Fortwo Coupe bearing
Virginia registration ATCVFR.

15. A search of publically available records indicated that a Derek Sizemore is also
associated with the SUBJECT PREMISES, in Chesterfield County. One search indicated that
Derek Sizemore began living at the SUBJECT PREMISES in March 2015. A search of the
Virginia Employment Commission records indicated that Derek Sizemore is employed by
Commonwealth of Virginia.

16. Your affiant conducted a search of records of the Virginia DMV regarding the name
“Derek Sizemore.” Virginia DMV records indicate that Derek A. Sizemore is associated with
the SUBJECT PREMISES, in Chesterfield County. DMV records indicate that Derek Sizemore
has a vehicle registered in his name: a 2017 Mazda 3 bearing Virginia registration VWB2512.

17. On April 2, 2019, your affiant conducted a spot surveillance of the dwelling located at the
SUBJECT PREMISES, in Chesterfield County and photographed the exterior of the residence
(see attached image in Attachment A). Your affiant observed that the residence is part of the
Aston Ridge apartment complex. The apartments have vinyl siding that is tan in color. The door
of the SUBJECT PREMISES is maroon in color, with a letter “C” is affixed to the door. There is
a sliding glass door leading out to a patio in the front of the apartment, which is on the first floor.
During the surveillance and while standing directly in front of the SUBJECT PREMISES, your
affiant used a wireless network detection device and detected approximately 54 wireless
networks operating in the immediate vicinity of the SUBJECT PREMISES. Of the 54 wireless
networks, 11 were secured with encryption. There were 31 networks that were labeled with the

prefix “XFINITY,” which your affiant is aware is a Comcast product. Your affiant is also aware

14
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 17 of 37 PagelD# 17

that Comcast requires account holders to log onto all “XFINITY” Wi-Fi networks using their
account credentials and passwords, thereby making all Comcast “XFINITY” Wi-Fi networks
secure. Further, while standing directly in front of the SUBJECT PREMISES, the secure
network with one of the strongest Wi-Fi signals was named “Dnsizemore.”

18. Taken together, the above information indicates that on December 3, 2018, at 1738 GMT
-5 through December 4, 2018 at 0544 GMT -5, a person using a computer(s) located at the
SUBJECT PREMISES, was using a computer(s) with the dynamic IP address 73.147.76.255
assigned on December 3, 2018, at 1738 GMT -5 through December 4, 2018 at 0544 GMT -5 to
download, store, and distribute child pornography files through a file-sharing program on the Bit
Torrent Network (i.e. Internet). Based on information provided in this Affidavit, your affiant
believes that probable cause exists that child pornography is being stored on a computer(s) in the
possession of an individual(s) who resides at the dwelling located at the SUBJECT PREMISES,

in Chesterfield County.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO ACCESS WITH INTENT
TO VIEW, COLLECT, RECEIVE CHILD PORNOGRAPHY AND SEEK TO

SEXUALLY EXPLOIT CHILDREN
19. Based on my previous investigative experience related to child exploitation
investigations, and the training and experience of other law enforcement officers with whom I
have had discussions, I know there are certain characteristics common to individuals who utilize
web-based sites to seek children to sexually exploit them by having sexual encounters or
obtaining images of child pornography:
a. Individuals who access with intent to view, possess, collect, receive and distribute

child pornography may receive sexual gratification, stimulation, and satisfaction from

15
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 18 of 37 PagelD# 18

contact with children; or from fantasies they may have viewing children engaged in
sexually suggestive poses, such as in person, in photographs, or other visual media; or
from literature describing such activity.

b. Individuals who access with intent to view, possess, collect and receive child
pornography may collect sexually explicit or suggestive materials, in a variety of media,
including photographs, magazines, motion pictures, videotapes, books, slides and/or
drawings or other visual media. Individuals who have a sexual interest in children or
images of children oftentimes use these materials for their own sexual arousal and
gratification. Further, they may use these materials to lower the inhibitions of children
they are attempting to seduce, to arouse the selected child partner, or to demonstrate the
desired sexual acts.

c. Individuals who access with intent to view, possess, collect and receive child
pornography almost always possess and maintain their “hard copies” of child
pornographic material, that is, their pictures, films, video tapes, magazines, negatives,
photographs, correspondence, mailing lists, books, tape recordings, etc., in the privacy
and security of their home or some other secure location. Individuals who have a sexual
interest in children or images of children typically retain pictures, films, photographs,
negatives, magazines, correspondence, books, tape recordings, mailing lists, child erotica,
and videotapes for many years.

d. Likewise, individuals who access with intent to view, possess, collect and receive
child pornography often maintain their collections that are in a digital or electronic

format in a safe, secure and private environment, such as a computer and surrounding

16
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 19 of 37 PagelD# 19

area. These collections are often maintained for several years and are kept close by,
usually at the collector’s residence, or inside the collector’s vehicle, to enable the
individual to view the collection, which is valued highly.

e. Individuals who access with intent to view, possess, collect and receive child
pornography also may correspond with and/or meet others to share information and
materials; rarely destroy correspondence from other child pornography
distributors/collectors; conceal such correspondence as they do their sexually explicit
material; and often maintain lists of names, addresses, and telephone numbers of
individuals with whom they have been in contact and who share the same interests in
child pornography.

f. Individuals involved in sexually exploiting children and who would have
knowledge about how to access a hidden and embedded bulletin board would have
gained knowledge of its location through online communication with others of similar
interest. Other forums, such as bulletin boards, newsgroups, IRC chat or chat rooms have
forums dedicated to the trafficking of child pornography images and children victims of
sexual exploitation. Individuals who utilize these types of forums are considered more
advanced users and therefore more experienced in acquiring a collection of child
pornography images.

g. Individuals who access with intent to view, possess, collect and receive child
pornography prefer not to be without their child pornography for any prolonged time
period. This behavior has been documented by law enforcement officers involved in the

investigation of child pornography throughout the world.

17
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 20 of 37 PagelD# 20

h. Individuals involved in sexually exploiting children sometimes have double lives
and concealed forms of communication with these victims. These individuals also create
fictitious profiles pertaining to web base accounts such as emails, chatting and forum
sites. These individuals with double lives can be involved in children related activities in
order to have direct access to new victims. It is common for these individuals to use
mobile devices connected to public Wi-Fi internet to communicate with victims and
schedule dates for sexual encounters.

i. Individuals who are child predators and sexually exploit children search for
children who are vulnerable and easily manipulated. These individuals seek for children
with low self-esteem and who are experiencing problems at home.

BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

 

20. Computers and digital technology have dramatically changed the way in which
individuals interested in child pornography interact with each other. It has also revolutionized
the methods that individuals will use to interact with and sexually exploit children. Computers
serve four functions in connection with child pornography: production, communication,
distribution, and storage.

21. Production. Child pornographers can now transfer printed photographs into a computer-
readable format with a device known as a scanner. Furthermore, with the advent of digital
cameras, when the photograph is taken it is saved as a digital file that can be directly transferred
to a computer by simply connecting the camera to the computer. In the last ten years, the
resolution of pictures taken by digital cameras has increased dramatically, meaning the photos

taken with digital cameras have become sharper and crisper. Photos taken on a digital camera

18
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 21 of 37 PagelD# 21

are stored on a removable memory card in the camera. These memory cards often store up to 32
gigabytes of data, which provides enough space to store thousands of high-resolution
photographs. Video camcorders, which once recorded video onto tapes or mini-CDs, now can
save video footage in a digital format directly to a hard drive in the camera. The video files can
be easily transferred from the camcorder to a computer.

22. Distribution and Communication. A device known as a modem allows any computer
to connect to another computer through the use of telephone, cable, or wireless connection.
Electronic contact can be made to literally millions of computers around the world. The ability
to produce child pornography easily, reproduce it inexpensively, and market it anonymously
(through electronic communications) has drastically changed the method of distribution and
receipt of child pornography. Child pornography can be transferred via electronic mail or
through file transfer protocols (FTPs) to anyone with access to a computer and modem. Because
of the proliferation of commercial services that provide electronic mail service, chat services
(i.e., “Instant Messaging”), and easy access to the Internet, the computer is a preferred method of
distribution and receipt of child pornographic materials.

23. Storage. The computer’s ability to store images in digital form makes the computer
itself an ideal repository for child pornography. The size of the electronic storage media
(commonly referred to as the hard drive) used in home computers has grown tremendously
within the last several years. These drives can store thousands of images at very high resolution.
In addition, there are numerous options available for the storage of computer or digital files.
One-Terabyte external and internal hard drives are not uncommon. Other media storage devices

include CDs, DVDs, and “thumb,” “jump,” or “flash” drives, which are very small devices which

19
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 22 of 37 PagelD# 22

are plugged into a port on the computer. It is extremely easy for an individual to take a photo
with a digital camera, upload that photo to a computer, and then copy it (or any other files on the
computer) to any one of those media storage devices (CDs and DVDs are unique in that special
software must be used to save or “burn” files onto them). Media storage devices can easily be
concealed and carried on an individual’s person.

24. The Internet affords individuals several different venues for obtaining, viewing, and
trading child pornography in a relatively secure and anonymous fashion.

25. Individuals also use online resources to retrieve and store child pornography, including
services offered by Internet Portals such as Yahoo! and Hotmail, among others. The online
services allow a user to set up an account with a remote computing service that provides e-mail
services as well as electronic storage of computer files in any variety of formats. A user can set
up an online storage account from any computer with access to the Internet. Even in cases where
online storage is used, however, evidence of child pornography can be found on the user’s
computer or external media in most cases.

26. As is the case with most digital technology, communications by way of computer can be
saved or stored on the computer used for these purposes. Storing this information can be
intentional, i.e., by saving an e-mail as a file on the computer or saving the location of one’s
favorite websites in, for example, “bookmarked” files. Digital information can also be retained
unintentionally, e.g., traces of the path of an electronic communication may be automatically
stored in many places (e.g., temporary files or ISP client software, among others). In addition to
electronic communications, a computer user’s Internet activities generally leave traces or

“footprints” in the web cache and history files of the browser used. Such information is often

20
Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19: Page 23 of 37 PagelD# 23

   
  
  
 

ACY:

 

“Rugiiiog ef Gehag & int hye

8 OF OIG Hi dG ti brain yamiva | isha 8. ies ,

 

eliaws rigs ranivebugeiole sibOM dead? oltie eallh Versi 40-89

 

ene

 

Det AR ne bora

 

Bis wiivéoy 2rieiaide sol souay jasiahib irtovae ei ipubiv iM 2 Pnatig foorsarbod® b8
eciefg ett cerpenpapys. 2 < : }
’ eRe: PHGITE GIB: Otis SUI ae fyviieiso

 
 

§ ODIO. Os

 

 

ee Peevers reg hd fF Say . Teypees cafe bs em 4 bose hy eiraey
Ho th uot } One Gods) fowa itoue ae nod JOINT Se OO aoniiioe

na ROS UNOPS S iba GALGBIB ie Git Ie ose ai Bufolly eaciv roe

 

ive A EHUD Sto ‘USPILY VAR LL eS

wey

 

il vatuatiay lo guetsia sineniuily te lis ab zeae

  

ayes TRE EASE, 2.59

HERE eae

 

iy ppee ia a + ee hee Spaeth tpegt: .
aincint ot C3? 2@kag Ue? PIRES agine fe ate

od {si °

   

 

ern Isiehes 1a veggie

  

sd fifo ctolidn a 2S gL Onis:

 

By ‘wt hao Tay oe

ia Sat

   

2 AGEPC oe

 

picntos oil AG

 

ated s Lbstaiiiote?

 

4

 

d* olymsvs wl al auitedsv stove

 

oo genie oy sities 1 to laney ols” IO29 INU LE

Of noimbus vad et No wus gape tiie. Jivihs Get iG es ali WPSHON IOS ..u0) BIB

 

+

192) GOUT oe Omron aks LuUYMGs B AaOLAL MATTOS otal

 

a

oe “bes

Aeaasevend cdi to zal gianiut ies afte de Gila Cebitigtoc!

 

 
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 24 of 37 PagelD# 24

maintained indefinitely until overwritten by other data.
COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS
27. As described above and in Attachment B, this application seeks permission to search for
records that might be found in the SUBJECT PREMISES in whatever form they are found. One
form in which the records might be found is data stored on a computer’s hard drive or other
storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).

28. Probable cause. 1 submit that if a computer or storage medium is found in the SUBJECT
PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,
that data remains on the storage medium until it is overwritten by new data.
Depending on a variety of factors, a particular computer could easily not
overwrite deleted files with new data for many months, and in certain cases,

conceivably ever.
21
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 25 of 37 PagelD# 25

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space-——that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in

a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this

information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “‘cache.”

29. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only computer files that might serve as direct evidence of the crimes
described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

22
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 26 of 37 PagelD# 26

cause to believe that this forensic electronic evidence will be on any storage medium in the

SUBJECT PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the
sequence in which they were created, although this information can later be

falsified.

b. Forensic evidence on a computer or storage medium can also indicate who has
used or controlled the computer or storage medium. This “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, registry information, configuration
files, user profiles, e-mail, e-mail address books, “chat,” instant messaging logs,
photographs, the presence or absence of malware, and correspondence (and the

data associated with the foregoing, such as file creation and last-accessed dates)
23
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 27 of 37 PagelD# 27

may be evidence of who used or controlled the computer or storage medium at a

relevant time.

c. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about

how computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in
advance the records to be sought, computer evidence is not always data that can
be merely reviewed by a review team and passed along to investigators. Whether
data stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium. For example, the presence or absence
of counter-forensic programs or anti-virus programs (and associated data) may be

relevant to establishing the user’s intent.

f. I know that when an individual uses a computer to engage in a child pornography

offense (whether it be to produce, distribute, transport, receive or possess child
24
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 28 of 37 PagelD# 28

pornography), the individual’s computer will generally serve both as an
instrumentality for committing the crime, and also as a storage medium for
evidence of the crime. The computer is an instrumentality of the crime because it
is used as a means of committing the criminal offense. The computer is also
likely to be a storage medium for evidence of crime. From my training and
experience, I believe that a computer used to commit a crime of this type may
contain: 1) data that is evidence of how the computer was used; 2) data that was
sent or received; 3) notes as to how the criminal conduct was achieved; 4) records
of Internet discussions about the crime; and 5) other records that indicate the

nature of the offense.

30. Necessity of seizing or copying entire computers or storage media. \n most cases, a
thorough search of a premises for information that might be stored on storage media often
requires the seizure of the physical storage media and later off-site review consistent with the
warrant. In lieu of removing storage media from the SUBJECT PREMISES, it is sometimes
possible to make an image copy of storage media. Generally speaking, imaging is the taking ofa
complete electronic picture of the computer’s data, including all hidden sectors and deleted files.
Either seizure or imaging is often necessary to ensure the accuracy and completeness of data
recorded on the storage media, and to prevent the loss of the data either from accidental or

intentional destruction. This is true because of the following:

a. The time required for an examination. As noted above, not all evidence takes the
form of documents and files that can be easily viewed on site. Analyzing

evidence of how a computer has been used, what it has been used for, and who
, 25
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 29 of 37 PagelD# 29

has used it requires considerable time, and taking that much time in the SUBJECT
PREMISES could be unreasonable. As explained above, because the warrant calls
for forensic electronic evidence, it is exceedingly likely that it will be necessary to
thoroughly examine storage media to obtain evidence. Storage media can store a
large volume of information. Reviewing that information for things described in
the warrant can take weeks or months, depending on the volume of data stored,

and would be impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different ways,
featuring a variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools or knowledge
that might not be present on the search site. The vast array of computer hardware
and software available makes it difficult to know before a search what tools or
knowledge will be required to analyze the system and its data in the SUBJECT
PREMISES. However, taking the storage media off-site and reviewing it in a
controlled environment will allow its examination with the proper tools and

knowledge.

c. Variety of forms of electronic media. Records sought under this warrant could be
stored in a variety of storage media formats that may require off-site reviewing

with specialized forensic tools.

31. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

warrant I am applying for would permit seizing, imaging, or otherwise copying storage media

26
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 30 of 37 PagelD# 30

that reasonably appear to contain some or all of the evidence described in the warrant, and would
authorize a later review of the media or information consistent with the warrant. The later review
may require techniques, including but not limited to computer-assisted scans of the entire
medium, that might expose many parts of a hard drive to human inspection in order to determine

whether it is evidence described by the warrant.

32. Because multiple people share the SUBJECT PREMISES as a residence, it is possible
that the SUBJECT PREMISES will contain storage media that are predominantly used, and
perhaps owned, by persons who are not suspected of a crime. If it is nonetheless determined that
that it is possible that the things described in this warrant could be found on any of those
computers or storage media, the warrant applied for would permit the seizure and review of those

items as well.

SPECIFICITY OF SEARCH WARRANT RETURN
33. | Consistent with the Court’s current policy, the search warrant return will list the
model(s) and serial number(s) of any and all computers seized at the SUBJECT PREMISES and
include a general description of any and all associated peripheral equipment that has been seized.
Additionally, the search warrant return will include the total numbers of each type of digital
media that has been seized (e.g., “ten (10) 3.5" diskettes; twenty (20) CDs; twenty (20) DVDs;

three (3) USB drives; one (1) 256 MB flash memory card,” etc.)

27
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 31 of 37 PagelD# 31

NOTICE REGARDING INITIATION OF FORENSIC EXAMINATION
34. | Moreover, the Government will file a written pleading in this case within 120
days after the execution of the search warrant notifying the court that the imaging process of
digital evidence seized from the target location is complete, and the forensic analysis of
computers and media has begun. Such notice will include confirmation that written notice has
been provided to the defendant or his counsel informing the defendant that the forensic
examination of evidence seized from him has actually begun. Such notice to the defendant and
the Court is not intended to mean, and should not be construed to mean, that the forensic analysis
is complete, or that a written report detailing the results of the examination to date will be filed
with the Court or provided to the defendant or his counsel. This notice does not create, and is
not meant to create, additional discovery rights for the defendant. Rather, the sole purpose of
this notice is to notify the defendant that, beyond the simple seizure of his property, a forensic

search of that property has actually begun.

CONCLUSION
35. Based on the foregoing, there is probable cause to believe that the federal
criminal statutes cited herein have been violated, and that the contraband, property, evidence,
fruits and instrumentalities of these offenses, more fully described in Attachment B of this
Affidavit, are located at the SUBJECT PREMISES, described in Attachment A. | respectfully
request that this Court issue a search warrant for the SUBJECT PREMISES, authorizing the

seizure and search of the items described in Attachment B.

28
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 32 of 37 PagelD# 32

Respectfully submitted,

ey / Sra

Anthony Diocedo
Task Force Officer
Federal Bureau of Investigation

Seen and approved by:

_

Samuel E. Fishét~ (
Special Assistant United States Attorney

Dn

S thi 24 day of June 2019 Roderick C. Young ¢ ()
venoms wens United States Magistrate\ddge

29
Case 3:19-sw-00190-RCY Document 1 Filed 06/24/19 Page 33 of 37 PagelD# 33

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

IN THE MATTER OF THE SEARCH OF: Case No.
806 Georgiana Court E, Apartment C,
Richmond, Virginia 23236

 

 

 

ATTACHMENT A

DESCRIPTION OF LOCATION TO BE SEARCHED

The location known as 806 Georgiana Court E, Apartment C, Richmond, Virginia 23236
(“SUBJECT PREMISES”) is identified as a residence located in the Aston Ridge apartment
complex. The apartments have vinyl siding that is tan in color. The door of the SUBJECT
PREMISES is maroon in color, with a letter “C” is affixed to the door. There is a sliding glass

door leading out to a patio in the front of the apartment. See below:

 
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 34 of 37 PagelD# 34

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

IN THE MATTER OF THE SEARCH OF: Case No.
806 Georgiana Court E, Apartment C,
Richmond, Virginia 23236

 

 

ATTACHMENT B
EVIDENCE TO BE SEIZED
The following materials, which constitute evidence of the commission of a criminal
offense, contraband, the fruits of crime, or property designed or intended for use or which is or
has been used as the means of committing a criminal offense, namely violations of 18 U.S.C. §
2252A (possession, receipt, and distribution of child pornography).
1. Computers or storage media used as a means to commit the violations described above.
2. GPS devices
3. Any computer or storage medium whose seizure is otherwise authorized by this
warrant, and any computer or storage medium that contains or in which is stored records
or information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):
a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging
_ logs, photographs, and correspondence;
b. evidence of software that would allow others to control the COMPUTER, such as

viruses, Trojan horses, and other forms of malicious software, as well as evidence
31
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 35 of 37 PagelD# 35

of the presence or absence of security software designed to detect malicious
software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events relating
to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime
under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the
COMPUTER;

1. records of or information about the COMPUTER’s Internet activity, including

firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

32
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 36 of 37 PagelD# 36

web pages, search terms that the user entered into any Internet search engine, and
records of user-typed web addresses; and
m. contextual information necessary to understand the evidence described in this
attachment.
4. Routers, modems, and network equipment used to connect computers to the Internet.
5. Child pornography and child erotica.
6. Any cameras capable of producing paper or digital photographs and/or audio-visual
recordings
7. Records, information, and items relating to violations of the statutes described above
including
a. Records, information, and items relating to the occupancy or ownership of 806
Georgiana Court E, Apartment C, Richmond, Virginia 23236, including utility
and telephone bills, mail envelopes, or addressed correspondence; Records,
information, and items relating to the ownership or use of computer equipment
found in the above residence, including sales receipts, bills for Internet access,
and handwritten notes and ownership of vehicles at the SUBJECT PREMISES;
b. Records and information relating to the identity or location of the persons
suspected of violating the statutes described above; and
c. Records and information relating to sexual exploitation of children.
As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

33
Case 3:19-sw-00190-RCY Document1 Filed 06/24/19 Page 37 of 37 PagelD# 37

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

34
